IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PHOENIXVILLE FEDERAL BANK &                 : No. 507 MAL 2016
TRUST,                                      :
                                            :
                   Respondent               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
FRANCIS J. PULEO D/B/A RFJ &                :
ASSOCIATES AND TRIPLE T FARMS,              :
                                            :
                   Petitioners              :


                                       ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.